     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 1 of 18



 1    GUTRIDE SAFIER LLP                           GIBSON, DUNN & CRUTCHER LLP
      ADAM J. GUTRIDE (State Bar No.               CHARLES J. STEVENS, SBN 106981
 2    181446)                                      cstevens@gibsondunn.com
                                                   AUSTIN V. SCHWING, SBN 211696
      SETH A. SAFIER (State Bar No. 197427)        aschwing@gibsondunn.com
 3
      TODD KENNEDY (State Bar No.                  WINSTON Y. CHAN, SBN 214884
 4    250267)                                      wchan@gibsondunn.com
      ANTHONY PATEK (State Bar No.                 JOSHUA D. DICK, SBN 268853
 5    228964)                                      jdick@gibsondunn.com
      100 Pine Street, Suite 1250                  PETER C. SQUERI, SBN 286249
 6    San Francisco, California 94111              psqueri@gibsondunn.com
                                                   555 Mission Street, Suite 3000
 7    Telephone: (415) 639-9090                    San Francisco, CA 94105-0921
      Facsimile: (415) 449-6469                    Telephone: (415) 393-8200
 8                                                 Facsimile: (415) 393-8306
      MIGLIACCIO & RATHOD LLP
 9    Nicholas Migliaccio, admitted pro hac vice   GIBSON, DUNN & CRUTCHER LLP
                                                   JESSICA R. CULPEPPER, SBN 304336
10    Jason Rathod, admitted pro hac vice          jculpepper@gibsondunn.com
      Esfand Nafisi (State Bar No. 320119)         333 South Grand Avenue
11    412 H Street NE, Suite 302                   Los Angeles, CA 90071-3197
      Washington, D.C. 20002                       Telephone: (213) 229-7000
12    Telephone: (202) 470-3520                    Facsimile: (213) 229-7520
      Facsimile: (202) 800-2730
13
                                                   Attorneys for Defendant JUUL Labs, Inc.
14    Attorneys for Plaintiffs
15

16

17                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
18

19    In re: JUUL Labs, Inc. Products Litigation   CASE NO. 18-CV-02499-WHO

20                                                 AMENDED STIPULATED
                                                   PROTECTIVE ORDER
21
                                                   HONORABLE JUDGE WILLIAM H. ORRICK
22

23

24

25

26

27

28


     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 2 of 18



 1   1.     PURPOSES AND LIMITATIONS

 2          Disclosure and discovery activity in this action and related actions are likely to

 3   involve production of confidential, proprietary, or private information for which special

 4   protection from public disclosure and from use for any purpose other than prosecuting or

 5   defending this litigation may be warranted. Accordingly, the parties hereby stipulate to

 6   and request that the Court enter the following Amended Stipulated Protective Order

 7   (“Order”). The parties acknowledge that this Order does not confer blanket protections on

 8   all disclosures or responses to discovery and that the protection it affords from public

 9   disclosure and use extends only to the limited information or items that are entitled to

10   confidential treatment under the applicable legal principles. The parties further

11   acknowledge, as set forth in Paragraph 12.4, below, that this Order does not entitle them to

12   file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

13   that must be followed and the standards that will be applied when a party seeks permission

14   from the Court to file material under seal.

15   2.     DEFINITIONS

16          2.1     Action: This pending lawsuit, In re: JUUL Labs, Inc. Products Litigation,

17   United States District Court, Northern District of California, Case No. 18-CV-02499-

18   WHO, and any amendments thereto, or cases that may be consolidated or coordinated

19   with or related to the Colgate lawsuit.

20          2.2     Challenging Party: a Party or Non-Party that challenges the designation

21   of information or items under this Order.

22          2.2     CONFIDENTIAL Information or Items: information (regardless of how

23   it is generated, stored or maintained) or tangible things that qualify for protection under

24   Federal Rule of Civil Procedure 26(c), which may include:

25   (a)    Information that constitutes a trade secret in accordance with Uniform Trade

26   Secrets Act;

27   (b)    Non-public communications with regulators or other governmental bodies that are

28   protected from disclosure by statute or regulation; and/or


     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                 1
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 3 of 18



 1
     (c)      Information, materials, and/or other documents reflecting non-public business or
 2
     financial strategies, and/or confidential competitive information which, if disclosed, would
 3
     result in competitive harm to the disclosing party.
 4
              However, CONFIDENTIAL information shall not include the following
 5
     information:
 6
     (d)      Any information that is in the public domain at the time of disclosure to a
 7
     Receiving Party or becomes part of the public domain after its disclosure to a Receiving
 8
     Party as a result of publication not involving a violation of this Order, including
 9
     becoming part of the public record through trial or otherwise and any public
10
     information posted by a Party that has subsequently been made unavailable by removal
11
     from the public’s view (e.g., deleted or closed social media posts); and/or
12
     (e)      Any information known to the Receiving Party prior to the disclosure or
13
     obtained by the Receiving Party after the disclosure from a source who obtained the
14
     information lawfully and under no obligation of confidentiality to the Designating
15
     Party.
16
              2.3    Counsel (without qualifier): Outside Counsel of Record and In-House
17
     Counsel (as well as their support staff).
18
              2.4    Designated In-House Counsel: In-House Counsel who seek access to
19
     documents designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
20
     for use in this Action.
21
              2.5    Designating Party: a Party or Non-Party that designates information or
22
     items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
23
     or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
24
              2.6    Disclosure or Discovery Material: all items or information, regardless of
25
     the medium or manner in which it is generated, stored, or maintained (including, among
26
     other things, testimony, transcripts, and tangible things), that are produced or generated
27
     in disclosures or responses to discovery in this matter, including but not limited to,
28


     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                 2
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 4 of 18



 1
     answers to interrogatories, responses to requests for production, responses to requests for
 2
     admission, and transcripts of depositions and hearings (or portions of such transcripts).
 3
            2.7     Expert: a person with specialized knowledge or experience in a matter
 4
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5
     expert witness or as a consultant in this Action.
 6
            2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 7
     Information or Items: information that is extremely confidential and/or sensitive in nature
 8
     and the Producing Party reasonably believes that the disclosure of such material is likely
 9
     to cause serious economic harm or competitive disadvantage to the Producing Party, is
10
     highly personal non-public information, or will otherwise seriously compromise or
11
     jeopardize the Producing Party’s business interests, such that protecting the information
12
     cannot be avoided by less restrictive means than designation as HIGHLY
13
     CONFIDENTIAL — ATTORNEYS’ EYES ONLY. The Parties agree that the following
14
     information, if non-public, shall be presumed to merit the “Confidential – Attorneys’ Eyes
15
     Only” designation: trade secrets, internal pricing information, sales or marketing forecasts
16
     or plans, business plans, sales or marketing strategy, product development information,
17
     engineering documents, and other non-public information of similar competitive and
18
     business sensitivity, or material that constitutes highly personal and confidential non-
19
     public information.
20
            2.9     In-House Counsel: attorneys who are employees of a Party to this Action.
21
     In-House Counsel does not include Outside Counsel of Record or any other outside
22
     counsel.
23
            2.10    Non-Party: any natural person, partnership, corporation, association, or
24
     other legal entity not named as a Party to this Action.
25
            2.11    Outside Counsel of Record: attorneys who are not employees of a party
26
     to this Action but are retained to represent or advise a party to this Action and have
27
     appeared in this Action on behalf of that party or are affiliated and/or associated with a
28
     law firm which has appeared on behalf of that party, and their support staff.

     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                   3
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 5 of 18



 1
                2.12   Party: any party to this Action, including all of its officers, directors,
 2
     employees, consultants, Experts, and Outside Counsel of Record (and their support
 3
     staffs).
 4
                2.13   Producing Party: a Party or Non-Party that produces Disclosure or
 5
     Discovery Material in this Action.
 6
                2.14   Professional Vendors: persons or entities that provide litigation support
 7
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9
     their employees and subcontractors.
10
                2.15   Protected Material: any Disclosure or Discovery Material that is
11
     designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
12
     EYES ONLY.”
13
                2.16   Receiving Party: a Party that received Disclosure or Discovery Material
14
     from a Producing Party.
15
     3.         SCOPE
16
                The protections conferred by this Stipulation and Order cover not only Protected
17
     Material (as defined above), but also (1) any information copied or extracted from
18
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
19
     Material; and (3) any testimony, conversations, or presentation by Parties or their
20
     Counsel that might reveal Protected Material. Any use of Protected Material at trial
21
     shall be governed by a separate agreement or order. This Order does not govern the use
22
     of Protected Material at trial.
23
                4.     DURATION
24
                Even after final disposition of this litigation, the confidentiality obligations
25
     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
26
     in writing or a court order otherwise directs. Final disposition shall be deemed to be the
27
     later of (1) dismissal of all claims and defenses in this Action, with or without
28
     prejudice; and (2) final judgment herein after the completion and exhaustion of all

     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                    4
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 6 of 18



 1
     appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 2
     for filing any motions or applications for extension of time pursuant to applicable law.
 3
     For a period of six (6) months after final disposition of this litigation, this Court will
 4
     retain jurisdiction to enforce the terms of this Order.
 5
     5.     DESIGNATING PROTECTED MATERIAL
 6
            5.1     Exercise of Restraint and Care in Designating Material for Protection.
 7
     Each Party or Non-Party that designates information or items for protection under this
 8
     Order must take care to limit any such designation to specific material that qualifies
 9
     under the appropriate standards. To the extent it is practical to do so, the Designating
10
     Party must designate for protection only those parts of material, documents, items, or
11
     oral or written communications that qualify – so that other portions of the material,
12
     documents, items, or communications for which protection is not warranted are not
13
     swept unjustifiably within the ambit of this Order. Designations of material for
14
     protection must be made in good faith. Mass, indiscriminate, or routinized designations
15
     are prohibited. Designations that are shown to be clearly unjustified or that have been
16
     made for an improper purpose (e.g., to unnecessarily encumber or retard the case
17
     development process or to impose unnecessary expenses and burdens on other parties)
18
     may expose the Designating Party to sanctions. If it comes to a Designating Party’s
19
     attention that information or items that it designated for protection do not qualify for
20
     protection at all or do not qualify for the level of protection initially asserted, that
21
     Designating Party must promptly notify all other Parties that it is withdrawing the
22
     inapplicable designation.
23
            5.2     Manner and Timing of Designations. Except as otherwise provided in
24
     this Order (see, e.g., Paragraph 5.2(a) and (b) below), or as otherwise stipulated or
25
     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
26
     must be clearly so designated before the material is disclosed or produced.
27
            Designation in conformity with this Order requires:
28


     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                  5
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 7 of 18



 1
                    (a) For information in documentary form (e.g., paper or electronic
 2
     documents, but excluding transcripts of depositions or other pretrial or trial
 3
     proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
 4
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
 5
     contains protected material or to the cover page of bound or grouped material. If only a
 6
     portion or portions of the material on a page qualifies for protection, the Producing
 7
     Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8
     markings in the margins). A Party or Non-Party that makes original documents or
 9
     materials available for inspection need not designate them for protection until after the
10
     inspecting Party has indicated which material it would like copied and produced.
11
     During the inspection and before the designation, all of the material made available for
12
     inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13
     ONLY.” After the inspecting Party has identified the documents it wants copied and
14
     produced, the Producing Party must determine which documents, or portions thereof,
15
     qualify for protection under this Order. Then, before producing the specified
16
     documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY
17
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to each page that contains
18
     Protected Material. A Party may designate documents produced by a Non-Party as
19
     CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
20
     if the document contains information for which that Party would have a right to apply
21
     the proposed designation if produced by that Party, by notifying all other Parties of the
22
     designation within a reasonable period of time after the production of documents by the
23
     Non-Party.
24
                    (b) For testimony given in deposition or in other pretrial or trial
25
     proceedings, if the Designating Party identifies on the record, before the close of the
26
     deposition, hearing, or other proceeding, or within thirty (30) days of receipt of the
27
     transcript from the court reporter, protected testimony as containing
28
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                 6
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 8 of 18



 1
     information, the entire transcript will be considered by the Parties as “HIGHLY
 2
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” for 30 days following the date of
 3
     such testimony or proceeding (“30-day period”). After the 30-day period, if no Party
 4
     has designated some or all of that deposition transcript as “CONFIDENTIAL” or
 5
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this Protective
 6
     Order, the entire deposition, or those portions of the deposition not designated as
 7
     confidential, will no longer be considered confidential. If there is a dispute arising from
 8
     the confidentiality designation of testimony given in deposition or in other pretrial or trial
 9
     proceedings, the parties shall meet and confer in an attempt to resolve the dispute. Subject
10
     to the restrictions set forth in Paragraph 7 of this order, only authorized individuals who
11
     have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) may be
12
     present during the deposition when “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
13
     – ATTORNEYS’ EYES ONLY” material is being presented or discussed. The use of a
14
     document as an exhibit at a deposition shall not in any way affect its designation as
15
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
16
     Any transcript that is prepared before the expiration of the 30-day period for designation
17
     shall be treated during that period as if it had been designated “HIGHLY
18
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed.
19
     After the expiration of that period, the transcript shall be treated only as actually
20
     designated.
21
                    (c) For information produced in some form other than documentary and
22
     for any other tangible items, that the Producing Party affix in a prominent place on the
23
     exterior of the container or containers in which the information or item is stored the
24
     legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25
     ONLY.” If only a portion or portions of the information or item warrant protection, the
26
     Producing Party, to the extent practicable, shall identify the protected portion(s). When
27
     possible, in order to minimize the likelihood of inadvertent disclosure of confidential
28
     information for any information transmitted by electronic means, the Producing Party

     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                      7
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 9 of 18



 1
     shall make a good faith effort to place the appropriate confidentiality designation in the
 2
     subject of the electronic mail conveying the confidential information or on the title of
 3
     the digital document or media through which it is conveyed or otherwise notify the
 4
     Receiving Party of the fact that confidential information is being conveyed. A Party
 5
     may designate information produced by a Non-Party as CONFIDENTIAL” or
 6
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” if the document
 7
     contains information for which that Party would have a right to apply the proposed
 8
     designation if produced by that Party, by notifying all other Parties of the designation
 9
     within a reasonable period of time after the production of information by the Non-Party.
10
              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
11
     failure to designate qualified information or items does not, standing alone, waive the
12
     Designating Party’s right to secure protection under this Order for such material. Upon
13
     timely correction of a designation, the Receiving Party must make reasonable efforts to
14
     assure that the material is treated in accordance with the provisions of this Order.
15
     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
16
              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
17
     designation of confidentiality at any time that is consistent with the Court’s Scheduling
18
     Order.
19
              6.2   Meet and Confer. The Challenging Party shall initiate the dispute
20
     resolution process under Local Rule 37-1 and the Court’s standing order for civil cases.
21
              6.3   Judicial Intervention. If the Meet and Confer does not resolve the Parties’
22
     dispute as to the at-issue designations, the challenge may be submitted to the Court via
23
     a joint submission pursuant to the Court’s standing order for civil cases. The burden of
24
     proving the confidentiality of designated persuasion in any such challenge proceeding
25
     shall be on the Designating Party. Frivolous challenges, and those made for an improper
26
     purpose (e.g., to harass or impose unnecessary expenses and burdens on the other
27
     parties) may expose the Challenging Party to sanctions. Unless the Designating Party
28
     has expressly waived the confidentiality designation or until the Court has ruled on the

     STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                8
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 10 of 18



 1
      disputed at-issue designation, all parties shall continue to afford the material in question
 2
      the level of protection designated by the Producing Party.
 3
      7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 4
             7.1     Basic Principles. A Receiving Party may use Protected Material that is
 5
      disclosed or produced by another Party or by a Non-Party in connection with this case
 6
      only for prosecuting, defending, or attempting to settle this litigation. Such Protected
 7
      Material may be disclosed only to the categories of persons and under the conditions
 8
      described in this Order. When the litigation has been terminated, a Receiving Party
 9
      must comply with the provisions of paragraph 13 below (FINAL DISPOSITION).
10
      Protected Material must be stored and maintained by a Receiving Party at a location and
11
      in a secure manner that ensures that access is limited to the persons authorized under
12
      this Order.
13
             7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
14
      otherwise ordered by the Court or permitted in writing by the Designating Party, a
15
      Receiving Party may disclose any information or item designated “CONFIDENTIAL”
16
      only to:
17
                     (a) the Receiving Party’s Outside Counsel of Record in this Action, as
18
      well as employees of said Outside Counsel of Record to whom it is reasonably
19
      necessary to disclose the information for this litigation;
20
                     (b) The Parties and the directors, officers, and employees (including In-
21
      House Counsel) who are assisting with or making decisions concerning this Action,
22
      only to the extent deemed reasonably necessary by the Receiving Party’s Outside
23
      Counsel of Record for the purpose of assisting in the prosecution or defense of the
24
      Action for use in accordance with this Protective Order;
25
                     (c) Experts (as defined in this Order) of the Producing Party may be
26
      shown or examined on any information, document or thing designated
27
      “CONFIDENTIAL” by the Producing Party;
28


      STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                9
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 11 of 18



 1
                     (d) Experts of the Receiving Party to whom disclosure is reasonably
 2
      necessary for this litigation and who have signed the “Acknowledgment and Agreement
 3
      to Be Bound” (Exhibit A);
 4
                     (d) the Court and its personnel;
 5
                     (e) court reporters and their staff, and Professional Vendors;
 6
                     (f) professional jury or trial consultants, and mock jurors, to whom
 7
      disclosure is reasonably necessary for this Action and who have signed the
 8
      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9
                     (g) any deponent may be shown or examined on any information,
10
      document or thing designated “CONFIDENTIAL” if it appears that the witness
11
      authored or received a copy of it, or knew the information described therein, or was
12
      employed by the Producing Party at the time the information, document or thing was
13
      created, or if the Producing Party consents to such disclosure, provided that any
14
      deponent who is no longer employed by the Producing Party shall be first required to
15
      sign the Acknowledgment and Agreement to Be Bound” (Exhibit A);
16
                     (h) any other person as to whom the Designating Party has consented to
17
      disclosure in advance;
18
                     (i) such other persons as the parties may agree or may be ordered by the
19
      Court; and
20
                     (j) any mediator or settlement officer, and their supporting personnel,
21
      mutually agreed upon by any of the Parties engaged in settlement discussions.
22
             7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23
      ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
24
      writing by the Designating Party, a Receiving Party may disclose any information or item
25
      designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
26
                     (a) the Receiving Party’s Outside Counsel of Record in this action, as well
27
      as employees of said Outside Counsel of Record to whom it is reasonably necessary to
28
      disclose the information for this litigation;

      STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                              10
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 12 of 18



 1
                     (b) Designated In-House Counsel of the Receiving Party to whom
 2
      disclosure is reasonably necessary for this litigation ;
 3
                     (c) Experts of the Receiving Party to whom disclosure is reasonably
 4
      necessary for this litigation, and who have signed the “Acknowledgment and Agreement
 5
      to Be Bound” (Exhibit A);
 6
                     (d) the court and its personnel;
 7
                     (e) court reporters and their staff, and Professional Vendors;
 8
                     (f) professional jury or trial consultants to whom disclosure is reasonably
 9
      necessary for this litigation and who have signed the “Acknowledgment and Agreement
10
      to Be Bound” (Exhibit A);
11
                     (g) the author or recipient of a document containing the information or a
12
      custodian or other person who otherwise possessed or knew the information; and
13
                     (h) any mediator or settlement officer, and their supporting personnel,
14
      mutually agreed upon by any of the Parties engaged in settlement discussions.
15
      8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
16           IN OTHER LITIGATION

17
             If a Receiving Party is served with a subpoena or a court order issued in other
18
      litigation that would compel disclosure of any information or items designated in this
19
      Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
20
      EYES ONLY,” the Receiving Party must:
21
                     (a) promptly notify in writing the Outside Counsel of Record for the
22
      Designating Party (by email, if possible). Such notification must include a copy of the
23
      subpoena or court order;
24
                     (b) promptly notify in writing the party who caused the subpoena or order
25
      to issue in the other litigation that some or all of the material covered by the subpoena
26
      or order is subject to this Order. Such notification shall include a copy of this Order;
27
      and
28


      PROPOSED STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                         11
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 13 of 18



 1
                     (c) cooperate with respect to all reasonable procedures sought to be
 2
      pursued by the Designating Party whose Protected Material may be affected.
 3
             If the Designating Party timely seeks a protective order, the Receiving Party
 4
      served with the subpoena or court order shall not produce any information designated in
 5
      this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 6
      EYES ONLY” before a determination by the court from which the subpoena or order
 7
      issued, unless the Party has obtained the Designating Party’s permission. The
 8
      Designating Party shall bear the burden and expense of seeking protection in that court
 9
      of its confidential material – and nothing in these provisions should be construed as
10
      authorizing or encouraging a Receiving Party in this Action to disobey a lawful
11
      directive from another court.
12
      9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13           PRODUCED IN THIS LITIGATION

14
             (a) The terms of this Order are applicable to information produced by a Non-
15
      Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
16
      CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
17
      Non-Parties in connection with this litigation is protected by the remedies and relief
18
      provided by this Order. Nothing in these provisions should be construed as prohibiting
19
      a Non-Party from seeking additional protections.
20
             (b) In the event that a Party is required, by a valid discovery request, to produce
21
      a Non-Party’s confidential information in its possession, and the Party is subject to an
22
      agreement with the Non-Party not to produce the Non-Party’s confidential information,
23
      then the Party shall:
24
                     (1) promptly notify in writing the Requesting Party and the Non-Party
25
                     that some or all of the information requested is subject to a
26
                     confidentiality agreement with a Non-Party;
27

28


      PROPOSED STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                     12
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 14 of 18



 1
                     (2) promptly provide the Non-Party with a copy of the Order in this
 2
                     litigation, the relevant discovery request(s), and a reasonably specific
 3
                     description of the information requested; and
 4
                     (3) make the information requested available for inspection by the Non-
 5
                     Party.
 6
             (c) If the Non-Party fails to object or seek a protective order from this Court
 7
      within 14 days of receiving the notice and accompanying information, the Receiving
 8
      Party may produce the Non-Party’s confidential information responsive to the
 9
      discovery request. If the Non­Party timely seeks a protective order, the Receiving
10
      Party shall not produce any information in its possession or control that is subject to
11
      the confidentiality agreement with the Non-Party before determination by the Court.
12
      Absent a Court order to the contrary, the Non-Party shall bear the burden and expense
13
      of seeking protection in this court of its Protected Material. All disclosure and
14
      discovery disputes are subject to the undersigned’s Standing Order Regarding Civil
15
      Discovery Disputes.
16
      10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17
             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18
      Protected Material to any person or in any circumstance not authorized under this
19
      Order, the Receiving Party must immediately (a) notify in writing the Designating
20
      Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
21
      unauthorized copies of the Protected Material, (c) inform the person or persons to
22
      whom unauthorized disclosures were made of all the terms of this Order, and (d)
23
      request such person or persons to execute the “Acknowledgment and Agreement to
24
      Be Bound” that is attached hereto as Exhibit A. This shall not limit any remedies
25
      that the Designating party may have for disclosure of protected material.
26
      11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
27           PROTECTED MATERIAL

28


      STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                               13
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 15 of 18



 1
             When a Producing Party gives notice to Receiving Parties that certain
 2
      inadvertently produced material is subject to a claim of privilege or other protection,
 3
      the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 4
      Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 5
      may be established in an e-discovery order that provides for production without prior
 6
      privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), the parties
 7
      hereby reach an agreement that the inadvertent disclosure of a communication or
 8
      information covered by the attorney-client privilege or work product protection shall
 9
      not waive the privilege or protection.
10
      12.    MISCELLANEOUS
11
             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12
      person to seek its modification by the Court in the future. The Parties expressly
13
      reserve all rights to seek further protection.
14
             12.2 Right to Assert Other Objections. By stipulating to the entry of this
15
      Protective Order no Party waives any right it otherwise would have to object to
16
      disclosing or producing any information or item on any ground not addressed in this
17
      Stipulated Protective Order. Similarly, no Party waives any right to object on any
18
      ground to use in evidence of any of the material covered by this Protective Order.
19
             12.3 No Modification of Privileges. Except as provided in Paragraph 11,
20
      nothing in this Order shall modify the law regarding the attorney-client privilege, the
21
      attorney work product doctrine, the joint defense privilege, and any other applicable
22
      privilege or reason for non-disclosure with respect to trade secrets or other
23
      confidential information to the extent such privilege or protection exists under
24
      applicable law.
25
             12.4 Filing Protected Material. Without written permission from the
26
      Designating Party or a Court order secured after appropriate notice to all interested
27
      persons, a Party may not file in the public record in this Action any Protected
28
      Material. A Party that seeks to file under seal any Protected Material must comply

      STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                             14
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 16 of 18



 1
      with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant
 2
      to a Court order authorizing the sealing of the specific Protected Material at issue.
 3
      Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
 4
      establishing that the Protected Material at issue is privileged, protectable as a trade
 5
      secret, or otherwise entitled to protection under the law. If a Receiving Party’s
 6
      request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is
 7
      denied by the Court, then the Receiving Party may file the Protected Material in the
 8
      public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the
 9
      Court.
10
      13.      FINAL DISPOSITION
11
               Unless otherwise ordered or agreed in writing by the Producing Party, within
12
      sixty (60) days after the final disposition of this Action, as defined in paragraph 4,
13
      above, each Receiving Party must return all Protected Material to the Producing
14
      Party or destroy such material. As used in this subdivision, “all Protected Material”
15
      includes all copies, abstracts, compilations, summaries, and any other format
16
      reproducing or capturing any of the Protected Material. Whether the Protected
17
      Material is returned or destroyed, the Receiving Party must submit a written
18
      certification to the Producing Party (and, if not the same person or entity, to the
19
      Designating Party) by the sixty (60) day deadline that (1) identifies (by category or
20
      bates range, where appropriate) all the Protected Material that was returned or
21
      destroyed and (2) affirms that the Receiving Party has not retained any copies,
22
      abstracts, compilations, summaries or any other format reproducing or capturing any
23
      of the Protected Material. Notwithstanding this provision, Counsel are entitled to
24
      retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
25
      transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
26
      reports, attorney work product, and consultant and expert work product, even if such
27
      materials contain Protected Material. Any such archival copies that contain or
28


      STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                               15
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 17 of 18



 1
      constitute Protected Material remain subject to this Protective Order as set forth in
 2
      Paragraph 4 (DURATION), above.
 3
      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5    DATED: July 23, 2019                       GUTRIDE SAFIER LLP

 6                                               /s/ Anthony Patek
                                                 Anthony Patek
 7                                               ____________________

 8                                               Counsel for Plaintiffs

 9

10

11    DATED: July 23, 2019                       GIBSON, DUNN & CRUTCHER LLP

12                                               /s/ Austin Schwing
                                                 Austin Schwing
13
                                                 Counsel for Defendant JUUL Labs, Inc.
14

15

16

17           PURSUANT TO STIPULATION, IT IS SO ORDERED.

18

19

20

21

22

23

24                 August 5, 2019
            DATED: _______________
                                                 Honorable Judge William H. Orrick
25

26

27

28


      STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                             16
     Case 3:18-cv-02499-WHO Document 132 Filed 08/05/19 Page 18 of 18



 1                                           EXHIBIT A

 2               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3                   I, ___________________________[print or type full name], of

 4    ___________________________________[print or type full address], declare under

 5    penalty of perjury that I have read in its entirety and understand the Stipulated

 6    Protective Order that was issued by the United States District Court for the Northern

 7    District of California on ___________________, in the case of In re: JUUL Labs, Inc,

 8    Products Litigation, United States District Court, Northern District of California, Case

 9    No. 18-CV-02499-WHO. I agree to comply with and to be bound by all the terms of

10    this Stipulated Protective Order and I understand and acknowledge that failure to so

11    comply could expose me to sanctions and punishment in the nature of contempt. I

12    solemnly promise that I will not disclose in any manner any information or item that is

13    subject to this Stipulated Protective Order to any person or entity except in strict

14    compliance with the provisions of this Order.

15                   I further agree to submit to the jurisdiction of the United States District

16    Court for the Northern District of California for the purpose of enforcing the terms of

17    this Stipulated Protective Order, even if such enforcement proceedings occur after

18    termination of this Action.

19                   I hereby appoint _________________________ [print or type full name]

20    of ___________________________________[print or type full address and telephone

21    number] as my California agent for service of process in connection with this Action or

22    any proceedings related to enforcement of this Stipulated Protective Order.

23    Date: ______________________

24    City and State where sworn and signed: ________________________

25    Printed Name: ____________________________________________

26    Signature: _______________________________________________

27

28


      STIPULATED PROTECTIVE ORDER 18-CV-02499-WHO                                                  17
